Chapman, J.
The testimony of Higgins that he was a field-driver and had acted as such implies that he acted under the belief that he had been legally elected and qualified; and it was submitted to the jury with proper instructions. It was sufficient prima facie evidence that he was an officer de facto. 1 Phil. Ev. (4th Amer. ed.) 592 & notes. 1 Greenl. Ev. §§ 83, 92, & notes.
*228The jury were also instructed correctly that it made no difference in the case that Higgins demanded or offered to take illegal fees. The evidence offered on that point did not tend to establish any justification for an assault and battery.

Exceptions overruled.